   Case 19-11244       Doc 52     Filed 07/24/19 Entered 07/24/19 16:26:32           Desc Main
                                    Document     Page 1 of 2



                     UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF MASSACHUSETTS
    _____________________________________

    In re:   Gilli Lavrishina                                       Case No. 19-11244-FJB

             Debtor(s)                                              Chapter 13
    _____________________________________

                                LIMITED OBJECTION TO CLAIM

       The Debtor has filed an objection to your claim in this bankruptcy case. Pursuant to
MLBR 3007-1(c) and MLBR, Appendix 1, Rule 13-13(e), a response by you, if any, to this
Objection must be filed with the Court within 30 days of the filing of the Objection with the
Court.

       Debtor pursuant to Rule 3007 of the Federal Rules of Bankruptcy Procedure objects to the
secured status of Proof of Claim No. 1 filed by PDM Capital LLC ("Claimant/Creditor") and
assigns the following reasons:

   1. On April 30, 2019, Claimant filed a general unsecured Proof of Claim in the amount of
      $24,942.17.

   2. Debtor objects to the secured status of said Claim on the basis the Claim is not supported by
      any documentary proof the Debtor executed a written document granting a security interest
      in debtor’s property or Claimant has a properly perfected Massachusetts judicial lien.

   3. Documentation attached to its claim substantiating the Claimant as a secured creditor is
      inadequate and incomplete. Without adequate documentation, the Debtor cannot verify the
      accuracy of the claim as to the Claimant. See In re Melillo, 392 B.R. 1 (1st Cir. BAP 2008).

   4. Debtor request copies of all documents substantiating its secured status relied upon by
      Claimant in preparing its Proof of Claim.

   5. Claimant’s claim lacks prima facie validly and evidentiary effect as to its secured status.
      Fed. R. Bankr. P. 3001(f).

   6. As to its secured status, the claim is without any evidentiary value and is unenforceable
      against the Debtor and the Debtor’s property under any agreement or applicable law
      pursuant to 11 U.S.C. § 502(b)(1).

         WHEREFORE, the Debtor requests this Court to sustain Debtor’s objection and allow
Claimant a general unsecured claim pursuant to 11 U.S.C. § 502(b)(1) and order such other relief as
is just and proper.

                                                    Respectfully submitted,
   Case 19-11244       Doc 52     Filed 07/24/19 Entered 07/24/19 16:26:32            Desc Main
                                    Document     Page 2 of 2



                                                     Gilli Lavrishina,

                                                     By her attorney,

                                                     /s/ Steven Striffler
                                                     Steven R. Striffler
                                                     BBO No. 664224
                                                     Law Office of Steven R. Striffler
                                                     21 McGrath Highway, Suite 301
                                                     Quincy, MA 02169
                                                     (617) 290-1573
                                                     steve@strifflerlaw.com

Date: July 24, 2019.


                                 CERTIFICATE OF SERVICE

       I, Steven Striffler, hereby certify that on 7/24/19, the following interested parties were
served a copy of the foregoing document via first class mail or electronically through the courts
CM/ECF System at:


         Carolyn A. Bankowski, Chapter 13 Trustee, 13trustee@ch13boston.com

         John Fitzgerald, USTPRegion01.BO.ECF@USDOJ.GOV

         Richard T. Mulligan on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper
         mabk@harmonlaw.com, rmulligan@ecf.courtdrive.com

         Joseph Dolben on behalf of Creditor Toyota Motor Credit Corporation
         jdolben@mlg-defaultlaw.com, yfrails@mlg-defaultlaw.com;rdesrosiers@mlg-
         defaultlaw.com

         Joshua Ryan-Polczinski on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper
         mabk@harmonlaw.com, jryan@ecf.courtdrive.com

         PDM Capital LLC
         c/o Ariel Bouskila
         Berkovitch & Bouskila
         1330 Ave of Americas, Ste 600B
         New York, NY 10019

                                                     /s/ Steven R. Striffler
